          Case 1:20-cv-04669-GBD Document 81 Filed 06/11/21 Page 1 of 1
                          MAZZOLA LINDSTROM LLP

Wendy J. Lindstrom                                                                                       T: 646.216.8440
wendy@mazzolalindstrom.com                                                                               M: 516.680.2889




                                                    June 11, 2021
Via ECF

Hon. George B. Daniels, USDJ
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312
           RE:          Athena Art Finance Corp. v. Certain Artwork by Jean-Michel Basquiat
                        entitled Humidity, 1982
                        Docket No.: 20-cv-04669
                        Request to Adjourn June 17, 2021 Status Conference


Dear Judge Daniels:
        We represent plaintiff Athena Art Finance Corp. (“Athena”) in this in rem action against
that Certain Artwork by Jean-Michel Basquiat entitled Humidity, 1982 (the “Painting”). We
write jointly on behalf of Athena, as well as interested party/intervenor-plaintiff Satfinance
Investment Ltd. and interested party Delahunty Ltd. to request an adjournment of the upcoming
status conference currently scheduled for June 17, 2021. There has been no prior request for an
adjournment.
       All parties have agreed to meet for mediation on June 21, 2021, and wish to adjourn the
conference until it is determined whether the case can be settled through mediation.
       Attached for the Court’s consideration is a proposed amended scheduling order
containing new discovery and other deadlines.


                                                   Respectfully submitted,

                                                   MAZZOLA LINDSTROM, LLP

                                                   /s/ Wendy J. Lindstrom

                                                   Wendy J. Lindstrom

cc: All counsel (via ECF)



           1350 AVENUE OF THE AMERICAS , S ECOND F LOOR, N EW Y ORK , NEW Y ORK 10019 T : 646.216.8300
                   1999 AVENUE OF THE S TARS, S UITE 1100, L OS ANGELES, CALIFORNIA 90067
                                         WWW . MAZZOLALINDSTROM . COM
